       Case 3:13-cv-04065-VC Document 372 Filed 08/23/19 Page 1 of 4




 1   Jahan C. Sagafi (Cal. Bar No. 224887)              Katharine Chao (Cal. Bar No. 247571)
     jsagafi@outtengolden.com                           kathy@osclegal.com
 2   Laura Iris Mattes (Cal. Bar. No. 310594)           Christian Schreiber (Cal. Bar No. 245597)
     imattes@outtengolden.com                           christian@osclegal.com
 3   Adam Koshkin (Cal. Bar No. 320152)                 OLIVIER SCHREIBER & CHAO LLP
     akoshkin@outtengolden.com                          201 Filbert St., Suite 201
 4   OUTTEN & GOLDEN LLP                                San Francisco, CA 94133
     One California St., 12th Floor                     Telephone: (415) 484-0980
 5   San Francisco, CA 94111                            Facsimile: (415) 658-7758
     Telephone: (415) 638-8800
 6   Facsimile: (415) 638-8810
 7   Rachel Bien (Cal. Bar No. 315886)
     rmb@outtengolden.com
 8   OUTTEN & GOLDEN LLP
     601 S Figueroa St., Suite 4050
 9   Los Angeles, CA 90017
     Telephone: (323) 673-9900
10   Facsimile: (646) 509-2058

11   Counsel for Plaintiff and the Proposed Class

12                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN FRANCISCO DIVISION

14                                                        Case No. 3:13-cv-04065-VC

15   PATRICK COTTER and ALEJANDRA                         Case No. 3:16-cv-02558-VC
     MACIEL, JEFFREY KNUDTSON on behalf
16   of themselves and all others similarly               Case No. 3:18-cv-06539-VC
     situated,
17                                                        Case No. 3:19-cv-02025-VC
             Plaintiffs,
18                                                        Case No. 3:19-cv-04808-TSH
             v.
19                                                        NOTICE OF RELATED CASE AND
     LYFT, INC.,                                          ADMINISTRATIVE MOTION OF
20
                                                          PLAINTIFF D. BRUNNER, JR. TO
21           Defendant.                                   CONSIDER WHETHER CASES
                                                          SHOULD BE RELATED
22
     Related to Brunner, Jr. v. Lyft, Inc., No. 3:19-     Judge: Hon. Vince Chhabria
23   cv-04808-TSH
24

25

26

27

28

                                                          ADMINISTRATIVE MOTION TO CONSIDER RELATED CASES
         Case Nos. 3:19-CV-04808-TSH, 3:18-CV-06539-VC, 3:19-CV-02025-VC,3:13-CV-04065-VC,3:16-CV-02558-VC
        Case 3:13-cv-04065-VC Document 372 Filed 08/23/19 Page 2 of 4




 1             Plaintiff D. Brunner, Jr. (“Plaintiff”) hereby submits this Administrative Motion to

 2   Consider Whether Cases Should Be Related, pursuant to Civil Local Rules (“Civ. L.R.”) 3-12 and

 3   7-11 of this Court.

 4             Plaintiff seeks to relate the following cases:

 5             1.     Cotter v. Lyft, Inc., No. 13-cv-04065-VC (N.D. Cal.), filed on September 3, 2013

 6   in this Court,

 7             2.     Zamora v. Lyft, Inc., No. 16-cv-02558-VC, filed on May 11, 2016 in this Court,

 8             3.     Whitson v. Lyft, Inc., No. 18-cv-06539-VC, filed on October 26, 2018 in this

 9   Court,

10             4.     Norton v. Lyft, Inc., No. 19-cv-02025-VC, filed on April 15, 2019 in this Court,

11   and,

12             5.     Brunner, Jr. v. Lyft, Inc., No. 19-cv-04808-TSH, filed on August 14, 2019 in this

13   Court.

14             Plaintiff respectfully requests that this Court, at the appropriate time, enter an Order under

15   Civ. L.R. 3-12(f) finding that these cases are related because (1) they concern substantially the

16   same parties, transactions, and events, and (2) it appears likely that there would be an unduly

17   burdensome duplication of labor and expense if the cases proceed before different Judges. Civ. L.

18   R. 3-12(a).

19                                                 ARGUMENT

20             Cotter, Zamora, Whitson, Norton, and Brunner, Jr. are related because:

21             1.     They concern the same defendants and similar plaintiffs. Each action is brought

22   by one or more Lyft Drivers against Lyft as the sole defendant.

23             2.     They concern substantially the same transactions and events, in that the actions

24   involve adjudication of Lyft Drivers’ employment status under federal and California law. The

25   Court overseeing Cotter, Zamora, Whitson, and Norton has already presided over substantial

26   litigation relating to this and related questions. If Brunner, Jr. were heard by a different judge,

27

28
                                                       -1-
                                                             ADMINISTRATIVE MOTION TO CONSIDER RELATED CASES
            Case Nos. 3:19-CV-04808-TSH, 3:18-CV-06539-VC, 3:19-CV-02025-VC,3:13-CV-04065-VC,3:16-CV-02558-VC
          Case 3:13-cv-04065-VC Document 372 Filed 08/23/19 Page 3 of 4




 1   there is a risk of inconsistent rulings, and it is likely that there would be inefficient use of judicial

 2   resources.

 3            3.     They concern similar legal claims. Cotter, Zamora, Whitson, Norton and Brunner,

 4   Jr. assert claims under federal and California law alleging that Lyft failed to comply with basic

 5   labor standards, such as paying all wages due, because it misclassified its drivers as independent

 6   contractors. Notably, Cotter, Zamora, Whitson, Norton and Brunner, Jr. assert nearly identical

 7   causes of action, including claims alleging failure to pay minimum wage, failure to pay overtime,

 8   failure to reimburse for necessary business expenses, and violations of California’s wage

 9   statement rules.

10            In addition, on December 11, 2018, Lyft filed a motion to relate Whitson to Cotter and

11   Zamora, and Whitson and Brunner, Jr. are substantially similar. See Cotter, ECF No. 351 (N.D.

12   Cal. Dec. 11, 2018) (Lyft’s motion to relate Whitson to Zamora and Cotter). There, Lyft took the

13   position that actions “brought by drivers using the Lyft platform in California” that “name Lyft as

14   the sole Defendant” and “assert parallel statutory and common law causes of action, including for

15   . . . unpaid wages, failure to reimburse expenses, and violations of California’s UCL” are related

16   cases. Cotter, ECF No. 351 at 3.

17   //

18   //

19

20

21

22

23

24

25

26

27

28
                                                      -2-
                                                            ADMINISTRATIVE MOTION TO CONSIDER RELATED CASES
           Case Nos. 3:19-CV-04808-TSH, 3:18-CV-06539-VC, 3:19-CV-02025-VC,3:13-CV-04065-VC,3:16-CV-02558-VC
        Case 3:13-cv-04065-VC Document 372 Filed 08/23/19 Page 4 of 4




 1          For the foregoing reasons, Cotter, Zamora, Whitson, Norton, and Brunner, Jr. are related

 2   within the meaning of Local Rule 3-12(a). Therefore, Plaintiff respectfully requests that the

 3   Court assign Brunner, Jr. to the Cotter, Zamora, Whitson, and Norton Courts, pursuant to Civil

 4   Local Rule 3-12(f).

 5

 6
      Dated: August 23, 2019                             Respectfully submitted,
 7

 8                                                       By: /s/ Katharine Chao
                                                                 Katharine Chao
 9
                                                         Jahan C. Sagafi (Cal. Bar No. 224887)
10                                                       jsagafi@outtengolden.com
                                                         Laura Iris Mattes (Cal. Bar No. 310594)
11                                                       imattes@outtengolden.com
12                                                       Adam Koshkin (Cal. Bar No. 320152)
                                                         akoshkin@outtengolden.com
13                                                       OUTTEN & GOLDEN LLP
                                                         One California St, 12th Floor
14                                                       San Francisco, CA 94111
                                                         Telephone: (415) 638-8800
15
                                                         Facsimile: (415) 638-8810
16
                                                         Rachel Bien (Cal. Bar No. 315886)
17                                                       rmb@outtengolden.com
                                                         601 S Figueroa St., Suite 4050
18                                                       Los Angeles, CA 90017
                                                         Telephone: (323) 673-9900
19
                                                         Facsimile: (646) 509-2058
20
                                                         Katharine Chao (Cal. Bar No. 247571)
21                                                       kathy@osclegal.com
                                                         Christian Schreiber (Cal. Bar No. 245597)
22                                                       christian@osclegal.com
                                                         OLIVIER SCHREIBER & CHAO LLP
23
                                                         201 Filbert Street, Suite 201
24                                                       San Francisco, CA 94133
                                                         Telephone: (415) 484-0980
25                                                       Facsimile: (415) 658-7758
26                                                       Counsel for Plaintiff and the Proposed Class
27

28
                                                   -3-
                                                          ADMINISTRATIVE MOTION TO CONSIDER RELATED CASES
         Case Nos. 3:19-CV-04808-TSH, 3:18-CV-06539-VC, 3:19-CV-02025-VC,3:13-CV-04065-VC,3:16-CV-02558-VC
